Citation Nr: 1243286	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  04-43 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to January 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied entitlement to service connection for PTSD.

In August 2007, the Veteran testified at a Board videoconference hearing.  The transcript of this hearing is of record.

In October 2007 Board reopened the Veteran's claim, which was denied in a July 2003 rating decision, and remanded the claim for further development and readjudication concerning the merits of the claim.  The Board remanded the claim again in June 2009 for further development.

In March 2011, the Board denied the claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2012, the Veteran and the Secretary of VA (parties) filed a joint motion to vacate the Board decision.  The Court granted the motion that same month.  The case has been returned to the Board for further appellate review.

In October 2012, the Veteran's attorney submitted to the Board additional evidence for consideration in connection with the claim on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in October 2012 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2012).

The Board notes that, in addition to the claims file, there is a paperless, electronic claims file associated with the Veteran's appeal.  A review of the documents in such file reveals that they are either duplicative of the evidence in the claims file, or are irrelevant to the issue on appeal.


As a final preliminary matter, the Board notes that the Veteran has an appeal pending at the RO concerning diabetes mellitus.  Such matter has not yet been certified to the Board, and the record before the Board does not include the relevant procedural documents applicable to that appeal.  Accordingly, no action on that issue will be taken at this time.  Such issue will be the subject of a separate decision once appellate action on that claim is completed at the RO and that issue is certified to the Board by the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.

2.  The Veteran admitted in a sworn statement that his account of one of his claimed military stressors, witnessing a plane crash on the flight deck of the USS Midway in 1965, was not true.

3.  The Veteran is not a credible historian.

4.  The claimed in-service stressful experiences as described by the Veteran have not been corroborated; while a plane crash on board the USS Hancock was confirmed, the Veteran's recitation of the incident as involving a fire and death of the pilot was not.

5.  Competent evidence attributes PTSD, diagnosed many years after service, to post-service traumatic occupational experiences or to uncorroborated military stressors. 



CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in April 2003 and January 2004 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Additional letters dated in March 2005, December 2007, and August 2009 requested additional information about in-service stressful experiences related to his claim.  A March 2006 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was readjudicated in December 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records, post service private and VA treatment records, lay statements, hearing testimony, and VA examination reports. 

The Board also notes that actions requested in the prior remands have been undertaken.  Here, the Veteran testified at a requested Board videoconference hearing; VA treatment records from the Providence VA Medical Center dating since May 2006 were obtained and associated with the claims file; additional efforts were made to attempt to verify the claimed stressors regarding a plane crash on the USS Hancock, a man who jumped overboard from the USS Midway, a plane crash on the USS Midway, and a recruit who drowned during boot camp; the Veteran was asked to provide information about where he received treatment for PTSD symptoms in the 1970s and 1980s; and VA PTSD examinations were conducted and opinions obtained.  Thus, the Board finds that the prior remand directives have been substantially complied with, and a decision on the merits can proceed with respect to the claim for service connection for PTSD.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e. under the criteria of DSM-IV]; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Board notes that effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.  See 75 Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010).

Service treatment records were entirely silent for any complaints, findings, or reference to any psychiatric problems.  A January 1967 separation medical examination report documented normal psychiatric findings on clinical evaluation.

Service personnel records showed that the Veteran was stationed at the U.S. Navy Training Center at Great Lakes, Illinois through late April 1965 when he was transferred for duty to the USS Midway (CVA 41) and for which he commenced sea duty in late May 1965.  Other transfer and receipt records documented that he remained on the USS Midway until February 1966 when he was transferred to a naval shipyard.  An administrative remark dated in November 1965 indicated that the USS Midway was designated eligible for hostile fire pay for the months of July, August, and September 1965, and the Veteran was determined to be eligible for such pay.  In November 1965 he was authorized to wear the Navy Unit Commendation Ribbon for service on the USS Midway during the period from April 1965 to November 1965.  The citation was for "exceptionally meritorious service...while participating in combat operations in Southeast Asia...."   

In April 1966 he was assigned to the USS Hancock (CVA-19) and reported there in August 1966 where he remained until January 1967.  A record from the Federal Bureau of Investigation (FBI) showed that the Veteran was arrested in November 1966 and charged under liquor laws with false evidence of age and possession by a minor.  In December 1966 he was authorized to wear the Navy Unit Commendation Ribbon for services aboard the USS Hancock "during a period of operations in direct support of military operations in the contiguous waters of VietNam."

His DD Form 214 (Separation from Service) showed that he served as a stock clerk.  Awards included the National Defense Service Medal, Navy Unit Commendation Ribbon, and Armed Forces Expeditionary Medal (Vietnam), none of which is indicative of combat.

The Veteran filed a claim for VA education benefits in May 1967.  An October 1967 RO letter notified him that his education assistance claim had been approved.  He requested a change of school in February 1969 to pursue business courses.  The RO approved the new education program in June 1969.  In September 1970, the Veteran requested approval for a change in training, this time for a plumber apprenticeship.  The RO approved the program in a December 1970 letter.  Letters dated in May and June 1972 indicated that the training allowance had been discontinued because the Veteran terminated his training in January 1972.

The Veteran's original claim for service connection for PTSD was received in February 2003.  He indicated that his PTSD began in the "early 1980s" and that he was treated in the early 1980s by Dr. Ross, Butler Hospital, and the VA Medical Center (VAMC) in Providence.  He remarked that he was "treated from the early 1980s to about 1988 in conjunction with [his] job on the Providence Fire Department."  He believed that he saw approximately five psychiatrists during that period.

In correspondence dated in April 2003, the RO requested copies of any awards or decorations indicative of combat, complete and detailed descriptions of specific in-service traumatic events that resulted in PTSD, and authorization and consent to release information from treatment providers (Dr. Ross and Butler Hospital) that the Veteran had already identified.

The RO searched for VA treatment records from the 1980s and located VA inpatient treatment records from the Providence VAMC dated in October 1986.  A medical certificate showed that the Veteran requested detoxification; he denied prior treatment at the facility, but reported prior detoxification.  In an initial admission screening form, the Veteran identified himself as a 40-year-old Vietnam Veteran with a 23-year history of alcohol abuse [since 1963 or age 17] currently working as a firefighter.  He admitted to cocaine use beginning in 1985, and in a different section of the report since the 1960s.  He stated that family pressure and a fight with his brother led him to seek treatment now.  Reported past treatment included Butler Hospital in 1986, Edge Hill in 1982, High Point in 1985, and IMH in 1986.  The diagnosis was alcohol abuse/detoxification.

No further information or evidence was received from the Veteran, and the RO denied his claim in a July 2003 rating decision because the evidence of record did not reflect a diagnosis of PTSD, nor did the Veteran identify any in-service stressful experience.

In January 2004 the Veteran described three events during military service that he believed contributed to his PTSD.  He stated that an "aircraft hit fantail found pilot on hanger bay deck," a catapult cable snapped cutting everyone it hit, and he watched a man jump off the flight deck.  He indicated that all three events happened aboard the USS Midway between 1965 and 1966 and that these were his first experiences with death.  

In support of his claim, he submitted examination reports and letters from four private doctors.  During a March 1987 psychiatric evaluation by D. Ross, M.D., the Veteran's chief complaint was that his life had been "messed up for the last several years."  He reported that beginning in approximately 1982, following a traumatic rescue for the fire department in which he went into a burning house and rescued a mentally challenged person from the third floor, having to run through the flames and carry the person on his back, he had been bothered by flashbacks and an inability to get the memory of past job-related experiences, such as finding bodies in burning homes and performing rescues, out of his mind.  He stated that he had the most saves of any member of the fire department, currently numbering eight.  He reported that his pattern of rescues in the line of work began shortly after he joined the force and that he had been trying to uphold a reputation to a certain extent by continuing them.  At present, he endorsed fear that if he continued as a firefighter, he would be burned to death.  At the same time, he reported that he would not be able to stop himself from going in after an individual if there was an apparent need for rescue.  Dr. Ross remarked that alcohol and drug use appeared to be complicating the picture, noting the Veteran's prior admissions for detoxification.  The Veteran disclosed that he was one of many children in his family, which had a strong history of work in either the police or fire departments; his father was a retired police department major.  The provisional diagnosis was posttraumatic stress syndrome.

In an April 1987 letter to the chief of the fire department, Dr. Ross stated that the Veteran had posttraumatic stress syndrome and appeared to suffer from a work-related disability at the present time.  In a July 1988 letter to the Providence Pension Administrator for the Employee Retirement System, Dr. Ross indicated that he had treated the Veteran since March 1987 for PTSD related to his work as a fireman.  After describing the Veteran's symptoms and his attempts to medicate himself with alcohol to control his symptomatology that existed since approximately 1982, Dr. Ross explained that he had no reason to doubt the diagnosis of PTSD or the fact that it had been a work-related disability.  In a statement prepared in December 1987, Dr. Ross opined that the Veteran suffered from PTSD related to his work as a fireman.

In a September 1987 letter to the chief of the fire department, Dr. Braden described his psychiatric examination of the Veteran.  He indicated that prior to starting work as a firefighter in 1974, the Veteran served in the Navy and worked as an orderly, a salesman, and a plumber's apprentice.  He denied any psychiatric or emotional problems until 1982.  Prior to that he drank regularly, but stated that the drinking was never a problem for him.  He indicated that he received awards for his record of saving eight people.  He described a particular event in January 1982 when he went into a burning building to save a mentally challenged girl on the third floor, getting lost in the house and feeling trapped, and hurting his back carrying the girl, who was quite heavy, out of the building.  Some of his friends in the department reportedly told him that he was too careless of his personal safety and that he would not survive his term in the fire department.  After that, the Veteran stated that he was "flipping out" and drinking more heavily.  He reported that he would not consider returning to fire department work because of the emotional stress on him.  He added that he tried working at a desk job in the fire department, but stated that he still became upset when he saw reports of various fires.  He stated that he increasingly dreaded going to work and would put it out of his mind any way he could, usually with alcohol. 

In an August1988 letter to the Providence Pension Administrator for the Employee Retirement System, Dr. Ruggiano described his psychiatric examination of the Veteran.  He detailed the Veteran's report of a psychologically traumatic event in January 1982 as a firefighter in which he came close to being burned alive when he found himself trapped in a burning house and thought he would die.  The Veteran stated that after that event, he was "never quite the same;" he described his subsequent symptoms, which he attempted to treat with increased use of alcohol.  Mental status examination findings included increased anxiety when discussing former employment with the fire department.  The diagnosis was PTSD.

Finally, in an August 1988 neurological consultation report from Dr. Geffroy, the Veteran stated that in his youth and prior to joining the fire department in 1974, he enjoyed good health and worked uneventfully in a variety of occupations.  He described his "long succession of daring rescue attempts under the most dangerous circumstances" with the fire department, including the 1982 rescue of the mentally challenged woman.  He indicated that the woman panicked and would only cling to his neck, so that he had to carry her with added difficulty in front of him through blinding smoke and nearby flames.  He got lost at one point and feared that he was trapped and that they would both succumb before they were finally able to get out.  He stated that since then, he had been "haunted by the fear that he would be trapped and die in such a fire."  He reported blackouts, or amnesic interludes, when he was drinking heavily from 1982 to 1987.  The impression was PTSD as a direct result of multiple psychological traumas, with cumulative effect, sustained in the course of his work and having culminated in the near-fatal rescue that he performed in 1982; and amnesic intervals, of undetermined etiology, occurring during a period of heavy drinking in 1982-1987, and probably the result of that secondary disorder, but must rule out seizure disorder.

In a VA treatment record dated in May 2004, the Veteran presented to establish care for a service-connected problem, PTSD.  He stated that he was receiving treatment for PTSD at Warwick Vets.

In July 2004 the RO confirmed and continued the previous denial of service connection for PTSD, explaining that the Veteran did not provide specific information regarding his claimed in-service stressful experiences sufficient to verify that they occurred and that all of the private treatment records he provided linked his PTSD to a traumatic occupational experience as a firefighter.

In correspondence dated in December 2004, the Veteran stated that during basic training at Great Lakes between February and April 1965, he witnessed an individual drown and die the pool during swimming qualifications.  The Veteran stated that he was in Recruit Company 60, and believed the other man was in company 55-65.

In a March 2005 letter, the Veteran's former representative asked the RO to attempt to obtain morning reports or ship logs for the USS Midway and USS Hancock to attempt to verify the claimed stressors.  The representative observed that although the private examination reports of Drs. [Ross] and Ruggiano "noted [the Veteran's] PTSD to be work-related, none of the [examination reports] mentioned the stressful events the Veteran experienced while in service."

In correspondence dated in March 2005, the RO asked the Veteran to complete and return a VA Form 21-4142 (Authorization and Consent to Release Information) for Warwick Vets or to send the information himself.  The RO also requested specific details regarding the individual who drowned during swimming qualifications, the pilot, and the man who jumped from the flight deck, explaining that more specific details were required to be able to conduct a meaningful search.

The Veteran replied in April 2005, noting that it had been 40 years since the events took place, but he would try to provide sufficient information.  He stated that he was in boot camp at Great Lakes between February and April 1965 in company 60 and in February or March they were doing water survival in the pools.  He alleged that a recruit from a different company was killed by the instructor, who would not allow anyone to dive in and bring the drowning recruit to the surface until it was too late.  The Veteran stated that the event would always be in his mind and that he always felt guilty for not getting him despite the instructor's order.  He also described witnessing two events on the USS Midway in 1965.  He stated that "the man who jumped off the flight deck had come aboard in April [or] May 1965 and jumped into shark infested water" three or four weeks later.  He indicated that the man had many tattoos including one around his neck that stuck in the Veteran's mind.  Regarding the other USS Midway stressor, he stated that the pilot who hit the fantail on his attempted landing was found still strapped into his seat on the hanger bay level across from the midship elevator outside the ship's exterior wall on the deck that had a railing.  He believed it happened during training.  The Veteran added that he had an appointment scheduled in May 2005 at the Providence VAMC for PTSD.

During a May 2005 VA biopsychosocial assessment at the PTSD clinic, the Veteran reported that since his Navy service during the Vietnam War he had experienced multiple psychological difficulties (e.g. anxiety, drug use, etc.).  He indicated that he had been abstinent from alcohol for 13 years, but over the past two years he had experienced an increase in anxiety symptoms, including intrusive memories of his period of military service.  He also stated that he began gambling in August 2003 and it had become a significant problem for him because he "gambled everything away" and now had a significant debt.  He attributed the increase in his symptoms to the war in Iraq, aging, and the fact that he had been working at a veterans center for the past several years and "exposing himself to many individuals dealing with similar issues."  He stated that he became aware of VA services through his work with veterans for the past several years.

He indicated that he served as a storekeeper on an aircraft carrier and was stationed on the USS Midway and the USS Hancock off the coast near Vietnam in a war zone; however, he denied military combat or atrocity exposure.  He responded "yes" to experiencing "friendly or hostile fire," but did not describe any particular personal experience with such friendly or hostile fire.  He stated that he experienced several traumatic events during service and when he worked as a firefighter during the 1970s and 1980s, but that his most distressing event was witnessing the "murder" of a fellow recruit during basic training.  He explained that he and a group of fellow recruits were engaged in a training exercise in a pool, and one recruit began to drown.  He stated that he wanted to get the man out, but the instructor told him not to do anything, and the man died at the bottom of the pool.  He reported that he began to experience anxiety and intrusive thoughts following this event.  

He also reported that a pilot misjudged his landing on an aircraft carrier and that he hit the fantail and blew up.  It was noted that the Veteran apparently witnessed the pilot burn in his chair.  He further related that he saw a man attempt suicide by running off of the flight deck, falling seven stories, and being attacked by sharks, though he was ultimately pulled out of the water and survived.  The Veteran reported that when the planes would be catapulted off of the flight deck, sometimes the cable would snap injuring people and causing fires on deck. 

The Veteran also stated that he was involved in multiple traumas when he worked as a firefighter in the 1970s and 1980s and discussed a couple of those incidents in detail.  He described responding a roll-over car accident and holding a young child's head together to shield the mother from watching her child choke to death on its own blood.  He also described rescuing two people from a house fire and going back in to the second floor for a baby.  He stated that he performed mouth to mouth, and when he saw his reflection in a glass pane, the skin from the baby's face had come off and was hanging.

He described his alcohol use beginning at age 17 and using significant amounts almost daily since the 1970s.  He reported receiving inpatient treatment seven or eight times and being abstinent from alcohol for the past 13 years [since 1992].  He also indicated that his psychiatric symptoms had lasted for 40 years.  The diagnoses included PTSD, chronic; major depressive disorder, recurrent; pathological gambling; and alcohol and polysubstance dependence, in full remission.  The Veteran expressed that in addition to anxiety symptoms, his current gambling use was a primary concern.

In a June 2005 VA mental health note the Veteran stated that he was referred by some friends and was "inspired" to come for treatment after getting a job with a veterans' organization.  He indicated that most of his traumatic experiences occurred when he was with the fire department, but stated that his "first dealing with death occurred in the service when he was stationed on the Midway."  He disclosed a current gambling problem, but stated that he had not been to the track since being warned that his house was going into foreclosure.  He stated that he worked for the fire department for 16 years and retired on a disability pension for PTSD in 1988.  The psychiatrist referred to the May 2005 assessment at the PTSD clinic in which the Veteran described traumatic memories of a drowning during boot camp, accidents aboard the Midway, and traumatic memories of his time as a firefighter.  He described social interactions at work, with neighbors, and in volunteer activities, and reported that he enjoys going to the beach, camping, and gardening.  The diagnosis was PTSD and mild depressive disorder.  

In an addendum two days later, the psychiatrist described a "rambling message" from the Veteran stating that "he should be 'honest'" and wanted to make sure that the psychiatrist understood that his life is dull, that he is depressed, and that he does not have "too much outdoor activity."  The psychiatrist noted that she had asked the Veteran what he enjoyed during the interview, and he said he enjoyed working in his garden.

In a VA social work note dated in June 2005, the Veteran stated that he never had a problem with gambling until two years ago, but almost lost his house because of it.

In a January 2006 VA mental health note, the Veteran told his psychiatrist that he "definitely [has] PTSD" and that he "should be talking to somebody."  Subsequent VA records reflect that he began individual psychotherapy sessions in March 2006.  He discussed his full-time work as a veterans' advocate and his tendency to try to "rescue" other veterans.
 
In March 2006, the U. S. Army and Joint Services Records Research Center (JSRRC) (formerly the U.S. Armed Services Center for Research of Unit Records (CURR)) responded to a May 2005 RO request for information regarding the claimed drowning at the Naval Training Center and regarding a sailor jumping from the USS Midway in 1965.  The JSRRC indicated that they had coordinated the Veteran's claim with the Naval Historical Center (NHC), Operational Archives Branch, and that the NHC did not maintain a 1965 command history for the Naval Training Center (NTC).  The JSRRC explained that in order to conduct additional research, the Veteran had to provide the full name of the drowning victim.  In another March 2006 response, JSRRC indicated that they had reviewed the April to September 1965 Aviation History Summary and the May to June 1965 deck logs for the USS Midway, and that the summary and deck logs did not document a sailor jumping off the flight deck into shark infested waters.  However, the deck logs did document a seaman falling off an elevator and being picked up in a utility boat.  The JSRRC indicated that in order to conduct research regarding the incident, the Veteran would have to provide the full name of the casualty or another specific date within a 60-day time period.

In correspondence dated in June 2006, the Veteran's representative highlighted that the Veteran received hostile fire pay, that he was authorized to wear the Navy Unit Commendation Ribbon for service aboard the USS Midway for participation in operations in the South China Sea, that the USS Midway carried out 11,900 sorties and was credited for destroying the first three MIG interceptors credit to U.S. forces in Southeast Asia, and that he was authorized to wear the Navy Unit Commendation Ribbon for service aboard the USS Hancock for direct support of military operations in the contiguous waters off Vietnam.  He asserted that the Veteran's military record indicates that he was exposed to traumatic experiences aboard the USS Midway and USS Hancock.

An August 2006 lay statement from D. H., a reported fellow shipmate of the Veteran, recounted that in June 1965 while out to sea [on the USS Midway] one of their shipmates jumped overboard and his body was never recovered.  He stated that the event was hard on everyone, and the Veteran seemed especially devastated.

In an October 2006 statement the Veteran clarified that there were actually two crewmembers who jumped off the flight deck on different days and that the one he previously described was never found.  He also clarified that the crash of the pilot that he described in his first letter to VA happened during training aboard the USS Hancock in the fall of 1966.  He stated that witnessing the recruit drowning in boot camp had a direct bearing on his life and that it bothered him to the present day, adding that he received many commendations for getting people out of fires and that he could never again stand by while another's life was in danger.

VA treatment notes dated from May through October 2006 showed that the Veteran participated in PTSD anger and stress management groups.

At an August 2007 videoconference hearing, the Veteran testified that in March or April 1965 an instructor at the Great Lakes training center put a recruit in the water who could not swim, he sank to the bottom, and the Veteran watched him drown as the instructor forbade anyone from helping.  After the recruit was pulled out, someone tried to get the water out of the recruit's lungs, but he never regained consciousness and died.  He testified that in June or July 1965 a shipmate on the USS Midway ran over the side and was never found.  The Veteran indicated that he "managed to track down last year a man in Wyoming who witnessed that with me.  I hadn't had contact with the man in 38 years, in 39 years.  But he remembered the incident" and prepared an affidavit at the Veteran's request.  The Veteran stated that a couple months later in August or September 1965 he was present when another man ran and jumped overboard; he survived, was put in the brig and removed from the ship once they were into port.  He stated that he did not know the name of the man who drowned or the man who jumped off the ship because "there were like 5,000 guys in the unit in the block that we lived.  There were 10 blocks there."  He stated that there were also 5,000 guys on the ship.  He added that these two events, the drowning and the [June 1965] jumper, which D. H. also witnessed, were his primary military stressors.  He testified that his chronic PTSD had been messing up his life for 42 years.  He added that he went to work for a veterans' organization four years ago and his PTSD "flourished again."  He suggested that he had the most saves in his previous job as a firefighter because he was ashamed for not saving the recruit who drowned.  Finally, he testified about another stressful experience where a pilot crashed on the USS Midway in November or December 1966, there was a fire, and the pilot died while strapped into his ejection seat.

In October 2007, the Veteran was admitted to the Northampton VAMC for a two-day PTSD evaluation for possible eventual admission to the PTSD program.  He identified three in-service stressors: (1) witnessing another recruit drown during boot camp at Great Lakes in March or April 1965, (2) witnessing another shipmate run between him and another sailor and jump overboard while on the USS Midway never to be found, and (3) seeing another sailor jump off the flight deck two months later, but he was picked up and lived.  He also indicated that he medically retired from his job as a firefighter because he "got hurt...PTSD," related to rescuing burn victims.  He stated that the "kids really got to [him]."

VA treatment records from the Providence VAMC dated from May 2006 to December 2007 reflected the Veteran's participation in PTSD groups, which were facilitated by a psychologist, and included individual psychotherapy notes with the same psychologist beginning in November 2006 and dating to December 2007.  During the sessions the Veteran frequently described his concerns and struggle with gambling; difficulties in his relationships with his grown son and with his girlfriend; and stress related to his work with veterans, indicating that the veterans' experiences were similar to the military drowning incident and his traumatic experiences as a firefighter.  In April 2007 after a one-year absence, he also resumed seeing his VA psychiatrist periodically for follow-up and medication management. 

The Veteran clarified two of his claimed stressors again in correspondence received in February 2008.  He stated that the man who jumped off the flight deck in the summer of 1965 jumped into shark infested waters, but was not attacked by sharks.  He recalled a particular tattoo around the man's neck and that he survived.  He also clarified that the plane crash on the USS Hancock in 1966 involved a pilot who was found dead strapped into his pilot's seat on the hanger bay level on the exterior of the ship, but he "never said anything about being burned."

In a May 2008 VA addendum, the Veteran's psychologist summarized his PTSD treatment since May 2005.  She indicated that he became more aware of how he was affected by the death of a fellow recruit during basic training and how it served as the origin for his PTSD.  She related that the Veteran had indicated a pattern of trying to rescue others, in the past as a firefighter, and more recently in his job with a veterans' organization because of the way he was traumatized by watching a young, healthy man drown in front of him and not being able to save him.

In September 2008 a VA social worker, who began seeing the Veteran in May 2008, prepared a letter in support of the Veteran's claim for service connection for PTSD.  She indicated that the Veteran first sought treatment for mental health issues, by his report, shortly after his return from Vietnam in 1967.  She acknowledged that records from that time were not available to her.  Then he
sought treatment twice in the 1980s for alcohol abuse.  She opined that it was probable that the Veteran used alcohol to cope with symptoms of undiagnosed PTSD stemming from a drowning event in boot camp, described as his "primary traumatic event," and subsequent traumatic events in the Navy.  She reasoned that his drinking began before he was a firefighter, indicating that the initial traumatic events predated his work with the fire department.  She noted that he sought VA treatment for PTSD in 2005.  She reported that his symptoms worsened since he started working closely in his job at a veterans' organization with other veterans suffering from PTSD and he found himself gambling to cope.

A second lay statement from D. H. dated in September 2008 reported that there were two men who jumped from the flight deck, including a man with a tattoo around his neck who placed his ID card and papers on the flight deck before he jumped.

In October 2008 the Veteran stated that the drowning incident had haunted him for 43 years.  He explained that he did not know the name of the recruit who drowned because he was responsible for picking up the mail for his company, and as a result, he sometimes missed an instruction and had to make it up at a later date.

Pursuant to the May 2007 remand, the AMC attempted to verify the Veteran's stressors.  The National Archives responded in December 2008 and provided a copy of the USS Hancock's deck logs from Friday, December 2, 1966, which indicated that a plane crashed on recovery when the port landing gear collapsed with damage sustained to the port wing and the side of the aircraft.  The pilot received a back sprain for which he was admitted to sick bay and given analgesics.

In a VA PTSD examination report dated in February 2009, the examiner detailed her review of the claims file, including the lay statements, medical records, and other evidence relating to the claimed in-service stressors, prior to the examination.  The Veteran stated that he first sought VA treatment in 1967 and again in the early 1970s, but was "met with obstinance and disrespect."  He returned in the 1980s for his drinking.  He described seeing his private psychiatrist, Dr. Ross, for one and a half years from 1986 to 1987 and beginning VA treatment for PTSD in 2005.  The Veteran denied being in any direct combat.  He described his occupational history, noting that he last worked in September 2007 for five years [since 2002] as a veterans advocate and left that position because it brought up a lot of bad memories; he stated that he started gambling four to five months after he started working for the veterans organization and lost $330,000 since he started gambling.  When asked to describe why he was applying for service connection for PTSD, the Veteran replied that it had "ruined his whole life" for 43 years and the stressors came into his mind all the time.  He stated that he "tried to make up for that other man at boot camp who died."  He stated that he first started drinking while in the Navy.

The diagnosis included PTSD, major depressive disorder, alcohol dependence in full sustained remission, and pathological gambling in partial remission.  The examiner opined that the Veteran's PTSD was at least as likely as not directly related to his reports of numerous traumatic events in the military. 

In a supplemental statement of the case (SSOC) dated in March 2009 the AMC continued the previous denial, explaining that the Veteran's claimed stressful experiences had not been verified, a VA examination was ordered in error, and the February 2009 diagnosis of PTSD was not accepted because it was based on unverified stressors.

In May 2009 the Veteran's former representative argued that VA was unreasonable in requiring "every detail of the Veteran's reported stressor to have been confirmed."  He reiterated that the Veteran reported a plane crash on the USS Hancock in June or July 1966 and was under the impression that the pilot died.  The representative suggested that the confirmed [December 1966] crash was sufficient to support a diagnosis of PTSD.  

Next, the representative stated that the Court "held in Falk v. West (96-1286) that as a general proposition, if a veteran's ship was engaged in combat, then the veteran himself was engaged in combat."   The representative argued that because the USS Midway was involved in combat operations, the Veteran was involved in combat.  Consequently, he suggested that as a combat Veteran, his lay report of a plane crashing and burning upon return from a combat mission is sufficient to support a diagnosis of PTSD.  The representative also argued that the statement from D. H. was sufficient lay evidence to corroborate the incident of the sailor who jumped off the ship in June or July 1965 because it occurred within the time frame that the ship was in combat service off the coast of Vietnam, though he recognized that an attempted suicide may not be "consistent with the circumstances, conditions, or hardships of the veteran's service."  38 C.F.R. § 3.304(f)(1).

Finally, the representative submitted Internet research showing that the USS Midway was involved in combat operations during 1965 and lost several planes on combat missions.  He also submitted documentation from www.facesfromthewall.com documenting the June 2, 1965 death of a pilot from the USS Midway whose plane was "hit by enemy fire and was observed to crash land and burn on the nearby [North Vietnam] coast."  The representative's correspondence included a waiver of consideration by the AOJ of these documents and an April 2009 statement from the Veteran.

In that statement, the Veteran declared that the 1965 crash on the Midway occurred on return from a combat mission in Vietnam; it was a serious crash causing a fire on the flight deck, and the pilot died in the fire.  He stated that the crash on the Hancock happened off the coast of Southern California.  The plane hit a few things as it skidded along the flight deck and was damaged, but the pilot was okay.

In response to an August 2009 request for additional details about his claimed stressors (and claimed mental health treatment in the 1970s and 1980s), the Veteran again described the Great Lakes drowning incident sometime between February 20 and April 1965 and the man with the tattoo around his neck who jumped off the flight deck and survived after being pulled from the water days later.  He also listed the information about the pilot who was killed in action on June 2, 1965 when his plane was "hit by enemy fire and observed to crash and burn on the nearby coast" - just as the event was reported in the excerpt from www.facesfromthewall.com that was submitted by his former representative.  He stated that he sought help for PTSD from the RO in the 1960s, 1970s, and 1980s, but was never referred to the VA hospital or anywhere else.  He identified several hospitals or other facilities that treated him for "alcohol" beginning with Butler Hospital in 1976; he did not identify any private or VA facility that treated him for any psychiatric disorder.

Although the Veteran only listed "alcohol" as the condition he was treated for by numerous medical facilities between 1976 and the 1980s, the Nashville RO, which was assisting the AMC with the appeal, followed up, asking the Veteran in September 2009 to provide a complete address for each facility where he was treated and to complete a separate VA Form 21-4142 (Authorization and Consent to Release Information) for each facility to allow VA to obtain the identified records.  He did not reply to the request, and only records from Butler Hospital were received.

A September 2009 response from the JSRRC again indicated that the full name of the casualty at Great Lakes Recruit Training Command was required to conduct further research.  

VA took additional action to try to verify the Veteran's claimed stressor of an aircraft crash on the USS Midway in June 1965 in which the plane crashed on the flight deck causing a fire and burning the pilot.  Responses from the Department of the Navy Office of the Judge Advocate General in November 2009 and December 2010 and from the Naval History and Heritage Command Naval Warfare Division in August 2010 indicated that no records were found relating to the event described.  An August 2010 VA file memorandum documented efforts to corroborate the claimed stressors and that further attempts to obtain the needed information would be futile.

Private inpatient treatment records from Butler Hospital dated from March 1977 to November 1989 were received in November 2009.  They reflected five separate admissions all for alcohol abuse or dependence; none of the reports referred to any military experiences.  In a March 1977 psychiatric examination report, the Veteran denied any past psychiatric history.  He described drinking up to 25 to 30 drinks at a time and becoming violent when drinking, hitting a police officer, injuring a person enough to require hospitalization, and several car accidents.  The diagnosis was habitual excessive drinking, and he was hospitalized on the Problem Drinkers Program (PDP).  The discharge diagnosis was habitual excessive drinking and sociopathic personality.  In a February 1982 psychiatric examination report authored by Dr. Ross, the only past psychiatric treatment the Veteran identified was that he had been in PDP at Butler five years ago.  He reported that he was presently consuming a quart of hard liquor daily and had blackouts, but also described his success in his work capacity as a fireman.  The Veteran stated that he had been out from work for the past several weeks due to a back injury.  The discharge diagnosis was episodic alcohol dependence syndrome.  In a second psychiatric examination report in February 1982, he reported feeling depressed about the breakup of his relationship with his girlfriend.  Again, he was treated for alcohol dependence.  

An April 1987 psychiatric examination report prepared by Dr. Ross detailed the Veteran's 14-year career with the fire department, including eight rescues.  The Veteran reported recurring nightmares and flashbacks about some of the tragedies in his work career since a 1982 spectacular rescue that was a very close call for him.  Past psychiatric history noted his extensive detoxification and alcohol treatment.  Dr. Ross indicated that prior to the current admission, the Veteran had consulted him about these symptoms and whether they were grounds for a psychiatric disability, reporting that he was "very fearful about continuing his work as a firefighter" because he was "burnt out" and experiencing sporadic suicidal ideation.  Dr. Ross also noted that the Veteran had been actively pursuing getting a work disability on psychiatric grounds from the fire department and that he had written a letter on the Veteran's behalf corroborating this.  The provisional diagnosis included posttraumatic stress syndrome.  In the April 1987 discharge summary, Dr. Ross detailed that the "predominant theme" during the admission dealt with the Veteran's "wish for disability and pursuing his disability from the fire department," as well as discussion of his relationship with his girlfriend.  Dr. Ross again noted that the Veteran was pursuing a work-related disability from his vocation as a fireman and indicated that his impression was that the Veteran was suffering from posttraumatic stress syndrome with flashbacks, anxiety, irritability, impaired relationships, and substance abuse.  The discharge diagnosis was alcohol dependence syndrome, continuous.

In a final discharge summary from Butler Hospital dated in November 1989, the Veteran again requested alcohol detoxification and stated that he began drinking at age 17. 

VA treatment records dated from May 2008 through September 2010 reflected ongoing medication management with the Veteran's psychiatrist and individual case management sessions over 39 visits with a social worker.

In a VA PTSD examination report dated in October 2010, the examining psychiatrist noted that the only verified in-service stressful experience was a December 1966 plane crash where the plane lost its landing gear and skidded on the flight deck resulting in some damage to the plane and a back sprain to the pilot.  He reviewed the specific examination instructions as outlined in the June 2009 Board remand.  He indicated that he reviewed the claims file prior to the examination.  The Veteran stated that he was not involved in any combat situations.  He reported traumatic exposure from witnessing the drowning death of a soldier during basic training with reports of PTSD symptoms within one month of the event.  He also described a man empty his pockets and jump off an aircraft carrier, and witnessing two plane crashes, one on the Midway and one on the Hancock.  He reported that these events were not traumatic for him and did not lead to symptoms of recurrence or PTSD, as did the drowning incident.  The Veteran also described traumatic events while working as a firefighter after service.  The examiner noted that by the Veteran's report and the medical documents, it was clear that the Veteran had symptoms of PTSD in relation to these events as well.  

Following the examination, the diagnosis included PTSD and major depressive disorder.  The examiner opined that it was more likely than not that the Veteran's PTSD was related to his traumatic exposure while in the service, specifically in witnessing the death of another soldier via drowning.  He explained that based on the Veteran's report of the plane crash incidents, these events did not lead to symptoms of PTSD.  He added that while the Veteran was exposed to trauma in his work as a firefighter and has had symptoms of PTSD related to those exposures, he did report symptoms that were specifically related to the drowning incident when in the service.

In a post-remand brief dated in February 2011, the Veteran's former representative reiterated a previous argument that the Veteran's perception of the December 1966 plane crash was sufficient to substantiate a claim for PTSD.  The representative asserted that the AOJ had not considered whether the Veteran's report of the other plane crash [on the USS Midway] in which the pilot died was a combat-related incident.  The representative also suggested that the preponderance of the evidence regarding the claimed drowning incident was in the Veteran's favor, or at least in equipoise, and that the Board should resolve doubt in the Veteran's favor.  Finally, the representative noted that the Veteran had also been diagnosed with major depression, and direct service connection for that disorder should be considered in addition to his claimed PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD include claims for service connection for any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

As noted, the Board denied the claim for service connection in a March 2011 decision, and the Veteran appealed the Board's action to the Court.  The parties to the joint motion for remand agreed that the Board failed to discuss the 2009 VA examiner's finding that the military stressor information, including the 1966 plane crash, was related to the Veteran's diagnosed PTSD.  The parties also agreed that the Board should reconsider whether the 1966 plane crash was a stressor with regard to the Veteran's PTSD.  They noted that although the Veteran "reported that the 1966 plane crash was not a traumatic event in service during the October 2010 VA examination, he had consistently suggested this as a potential stressor before and after" that examination.  Finally, the parties noted that the Board found that the Veteran's statements about the in-service drowning were not credible, in part, because he did not report this stressor during private medical examinations prior to filing his PTSD claim.  The parties agreed that the Board failed to reconcile the Veteran's testimony during the February 2009 and October 2010 VA examinations and other statements "that he witnessed a drowning while in military service and this was a potential PTSD stressor."  The parties added that the Board also failed to consider that the October 2010 VA examiner did find that the Veteran's PTSD symptoms were a result of both his work as a firefighter and his military service, including witnessing the drowning of a fellow soldier.  The parties concluded that the Board should have provided more adequate reasons or bases for its finding that the Veteran's testimony regarding the claimed in-service drowning was not credible.  The Board does so below.

In October 2012, the Board received additional evidence and argument from the Veteran's attorney, who is a colleague of the attorney who represented him before the Court, accompanied by a waiver of RO consideration of the evidence.  The Veteran also waived any VCAA notice errors.  In a letter dated in August 2012, the VA psychiatrist who evaluated the Veteran at the Northampton VAMC in October 2007 reported that the discharge summary noted a primary diagnosis of PTSD, chronic.  He indicated that the Veteran had not been treated at the Northampton VAMC since that time, but observed that PTSD was included in the computerized Problem List from Providence VAMC.

In an August 2012 VA social work note, the social worker indicated that the Veteran called for an appointment to discuss a letter he needed for his service connection appeal.  He was seen the same day and presented a letter from his attorney as well as an affidavit he had written regarding his traumatic events.  The Veteran asked the social worker to write a letter on his behalf.  She noted that she had written such a letter in September 2008, but agreed to make some small changes to the letter and give it to the Veteran.  The new letter again notes that the Veteran "reported several traumatic events from his service in the military and his work as a firefighter," but that his primary traumatic event occurred during basic training when he witnessed a fellow recruit drown in a swimming pool and was ordered by the drill sergeant not to take any action.  The social worker added that certainly the Veteran witnessed many traumatic events in his job as a firefighter, including the deaths of children, but the drowning had most affected him.  The letter went on to describe the Veteran's need to rescue others and his patterns of self-sabotage in an effort to "un-do" the drowning of the recruit.

Upon request from the Veteran's attorney, the Veteran's former VA psychologist also prepared a letter on his behalf in August 2012.  The psychologist indicated that she treated the Veteran from March 2006 to May 2008 and had not treated him since.  She opined, as stated in numerous treatment notes, that the Veteran had suffered symptoms of PTSD due to his multiple stressors, including military stressors.  He indicated that his primary stressor was the drowning incident and that the effects of this stressor were further exacerbated by his experiences serving on an aircraft carrier.  The psychologist indicated that the plane crash on board the USS Hancock was not specifically discussed by the Veteran in her treatment with him.  The psychologist concluded that it was at least as likely as not that the Veteran's PTSD began in service due to the stressful events he experienced there, particularly the drowning in basic training, notwithstanding his subsequent career with the fire department.

In September 2012, the Veteran's VA psychiatrist, who had treated him since June 2005, also prepared a letter summarizing his treatment at his request.  The psychiatrist noted that the Veteran was in the process of attempting to obtain service connection for PTSD because of an alleged incident in which he witnessed the death of a fellow recruit via drowning in a pool.  She noted that he also reported incidents in which he saw a sailor jump off a ship and saw a crash landing of an aircraft, though she observed that some documentation indicated that the pilot was not badly injured and was treated in sick call and released.  The psychiatrist summarized the Veteran's treatment and "reaffirmed the diagnosis of PTSD; he described the incidents that allegedly occurred in the military that he said had led to his PTSD diagnosis."  The psychiatrist recalled that the Veteran had been "fairly consistently an angry person, mostly preoccupied with his sense of injustice at not 

being granted VA disability."  She added that he 

periodically refers to the reported drowning that occurred in the service, occasionally refers to the other reported incident (plane crash and the incident where a fellow recruit jumped off the ship); interestingly, he never refers to any incidents that occurred during his days as a firefighter in which his own life was reportedly threatened and that were the basis for his Fire Department PTSD diagnosis.

She further reported that the focus of most sessions had been his compensation claim and his anger at being denied compensation.

The Veteran also signed a sworn affidavit in August 2012.  Duly sworn, he testified that he experienced three traumatic events that he believed led to his PTSD.  First, he described witnessing a fellow sailor drown during boot camp in 1965.  He stated that the drill instructor ordered a soldier into the pool, the boy could not swim and struggled while the drill instructor screamed at him.  The Veteran stepped forward to save the boy, but the drill instructor screamed at the Veteran and ordered him to stand down.  The instructor eventually jumped in the pool to save the boy, but he was already dead.  The Veteran stated that he became a fireman and never hesitated to save someone from a dangerous situation; he devoted his life to saving people because he had been unable to save the boy.  He indicated that he struggled with alcoholism until 1991, and when he sought treatment in the 1980s, his focus was on his alcoholism; he "did not know what other psychological problems might be lurking underneath" his alcoholism.  He stated that if he talked about PTSD with psychologists during detox, it did not seem that anyone listened to him.

He described the second traumatic event as witnessing a sailor attempt suicide by jumping off the USS Midway.  He described one man empty his pockets and run off the side of the aircraft carrier not long after witnessing the drowning.  About a week later, he saw the soldier back on the ship and was shocked to see him alive.  The Veteran stated that he knew it was the same person because of the unique tattoo he had on his neck.

The Veteran stated that the third traumatic incident happened on the USS Hancock. He described a plane trying to land on the aircraft carrier during rough seas, the wheels getting knocked off when the plane touched down, and the plane losing control.  He stated that the plane was careening down the runway with sparks flying everywhere, and it was coming toward him.  He did not know if it would explode as it skidded down the ship, and he could smell smoke and burned rubber in the air.

Next, the Veteran addressed the other plane crash aboard the USS Midway.  He stated that 

I previously told VA that I witnessed a second plane crash during service, when I was aboard the Midway.  This was not true.  I told VA I witnessed this crash because there had been an article about it, and I knew they would finally listen to me and help me with my claim.  I had tried over and over and in the 1960s, 1970s, and 1980s to file a claim with VA, but nobody ever listened to me.  I told people about the traumatic incidents that did happen when I was in service, and nobody would help me with my claim.  I knew if I told them about this crash on the Midway, VA would finally take me seriously, and then I would be able to tell my story about the traumatic experiences that had actually happened to me.

Finally, the Veteran clarified that during the 2010 VA examination, he told the examiner that the most traumatic incident was the drowning, but that he did not say that the other incidents were not traumatic.  The Veteran declared that the other reported incidents were traumatic, and they remained difficult for him.

The Veteran's attorney reiterated previous contentions and provided additional argument in a September 2012 letter.  He asserted that the attempted suicide aboard the USS Midway was corroborated by the lay statements of D. H., and the crash landing aboard the USS Hancock had been confirmed by the service department.  The attorney summarized the three recently-solicited VA opinions of the treating psychiatrist, the Veteran's former psychologist, and the social worker, stating that "these three medical opinions all support a finding that the [Veteran's] PTSD is due in part to his confirmed stressors - the attempted suicide and the crash landing."  (Emphasis in original).  

Regarding the reported plane crash on the USS Midway, the attorney believed that the second crash was the basis for the Board's prior finding that the Veteran's assertions as to any in-service event were not credible.  However, the attorney argued that pursuant to the joint motion for remand, "and given [the Veteran's] admission in the attached affidavit, his credibility should be reconsidered."  The attorney argued that the Veteran's "willing admission regarding the Midway crash, combined with the medical reports detailing the contours of his in-service trauma and its relationship to his current symptoms of PTSD, weigh in favor of finding this Veteran to be fully credible at this time."

The attorney concluded that based on the September 2012 letter of the VA psychiatrist in particular, the Veteran's current PTSD symptoms were due directly to the three traumatic incidents that he experienced in the Navy and not due to his decorated service as a firefighter.

The Board has reviewed all of the medical and lay evidence of record and finds that service connection for PTSD is not warranted.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Initially, the Board rejects the contention that the Veteran is a combat veteran.  During VA examinations in February 2009 and October 2010 he specifically denied being involved in any combat situations.  The plain language of 38 C.F.R. § 3.304(f)(2) requires that the "evidence establishes that the veteran engaged in combat with the enemy" (emphasis added).  VA's General Counsel has explained that the ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b) and the implementing regulation 38 C.F.R. § 3.304(d) and (f)(1), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of sections 1154(b) and 3.304(d) and (f)(1) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).   

The Board also rejects the contention by the Veteran's former representative that this Veteran is a combat Veteran because his ship was involved in combat operations.  The facts in this case are distinguished from those in Falk v. West, 12 Vet. App. 402 (1999).  In Falk the Veteran's service treatment records showed that he received psychiatric treatment in service before and during a tour of duty in Vietnam, during which he was assigned to Mine Squadron Eleven, Detachment Alpha.  Falk, 12 Vet. App. at 403-04.  His unit was recommended for a Presidential Unit Citation (PUC), and the Court held that the Board failed to investigate the disposition of the PUC recommendation and to discuss the relevance of the PUC to determine whether it constituted a combat citation similar to a Purple Heart or Combat Infantry Badge.  Id. at 405.  

Here, the Veteran's service treatment and personnel records contain no reference 
to any psychiatric problems, and the record does not reflect that the Veteran's unit was recommended for or awarded a PUC, nor does the Veteran describe any extraordinary heroism on the part of himself as a storekeeper or stock clerk or his unit.  He also testified that he was one sailor among 5,000 sailors on an aircraft carrier, but he has never described any personal participation in either an attack or defense operation during his military service.  Again, he denied being a combat Veteran, and none of his claimed in-service stressful experiences relates to an actual fight or encounter with a military foe or hostile unit or instrumentality.   See VAOPGCPREC 12-99 (October 18, 1999).  Moreover, while his service personnel records reflect that he received hostile fire pay during a three-month period from July to September 1965, he has not identified any stressful experience during that time period related to any hostile fire.  For these reasons, the Board finds that the Veteran did not engage in combat with the enemy.  

The evidence does not establish that the Veteran is a combat veteran, nor does he claim stressors related to fear of hostile military or terrorist activity.  Accordingly, his alleged service stressors must be established by credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

Having found that the Veteran is not a combat veteran and that his alleged service stressors must be established by credible supporting evidence, the Board next considers the Veteran's reported stressors and the medical and lay evidence in relation to those stressors.

The Board acknowledges that the Veteran is competent to describe events that he witnessed or experienced during and after military service and that he is competent to describe many PTSD symptoms that he experiences.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In addition to considering competence, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In weighing the credibility of lay assertions, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

For the reasons discussed below, the Board finds that the Veteran is not a credible historian.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  Accordingly, the Board also finds that since the VA medical opinions attributing the Veteran's PTSD to his claimed military stressors, and that his PTSD originated with military stressors, were based upon a less than credible reported history, those medical opinions are entitled to little, if any, probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (holding that reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran).

Throughout the claim, the Veteran has reported inconsistent facts.  With the passage of time and the change of venue for the disability claims (i.e. work related stressors when seeking disability from the fire department versus military stressors when seeking benefits from VA) the Veteran has changed the "facts" of the cause of his PTSD and the onset of his symptoms.   

The earliest post-service medical evidence of record documents that the Veteran described a traumatic rescue he performed in his job as a firefighter in January 1982; he reported an onset of PTSD symptoms in 1982 as a result of and in relation to that event, and he denied psychiatric problems prior to January 1982.  He denied any past psychiatric history during a psychiatric examination when he sought detox at Butler Hospital in March 1977.  During the next two admissions at Butler Hospital, both in February 1982, and at which time he met Dr. Ross, the Veteran again did not disclose any past psychiatric history other than detoxification.  Then, in March 1987, the Veteran sought psychiatric help from Dr. Ross for flashbacks, anxiety, irritability, and nightmares that began in 1982 after the traumatic rescue where he carried a woman from a third floor fire.  He encountered Dr. Ross again during an admission at Butler Hospital for detox in April 1987 and indicated he was seeking disability from the fire department for PTSD.  During the course of seeking medical disability related to his employment, he was evaluated by two additional psychiatrists and a neurologist.  On each occasion, the Veteran described the January 1982 incident in detail, indicating that his symptoms of PTSD began after that traumatic event and he had not been the same since.  Each medical provider diagnosed PTSD and attributed it to the January 1982 traumatic rescue.

Here, the Board notes that the Veteran consistently described the traumatic event occurring while working as a firefighter in which he feared for his life to four different medical providers on different occasions.  These medical reports reflect that his statements were made contemporaneously in time with the 1982 traumatic event for the purpose of seeking psychiatric treatment from Dr. Ross and medical disability benefits from the Retirement Board.  Thus, this evidence suggests that the Veteran did not have symptoms of PTSD prior to 1982 and that the PTSD first diagnosed in 1987 was due to the January 1982 traumatic rescue.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care).

Moreover, the Veteran's statements regarding the cause of his PTSD and the onset of his symptoms remained consistent at the time that he filed his original claim for service connection.  In February 2003, he clearly stated that his PTSD began in the early 1980s secondary to his work as a fireman.  He signed the application, certifying that the statements in the document were true and complete to the best of his knowledge.  Hence, at the time of his original claim his statements remained consistent with his traumatic experiences documented in various medical reports that already existed.

After an April 2003 VA letter advised him to submit evidence of combat or complete and detailed descriptions of specific in-service traumatic events that resulted in PTSD, he still did not identify any stressful military events.  Rather, he submitted the four private medical reports that substantiated his original assertion that his PTSD was related to his post-service occupation.  Significantly, none of these private psychiatric or neurological evaluation reports contained a single reference to any in-service traumatic event, or even to his general experience in the Navy.  Instead, they referred repeatedly to the Veteran's eight rescues as a firefighter, and a particularly traumatic rescue in 1982 in which the Veteran's own life was clearly in danger.  This evidence clearly establishes that the Veteran was initially diagnosed with PTSD caused solely from post-service traumatic events during his career as a firefighter in which his own life, and the lives of eight people he saved, were in danger.

After the claim for service connection was denied he provided different information about the cause of his PTSD.  For the first time, he identified three military stressors in January 2004 that all allegedly occurred on the USS Midway: a plane crash on the hanger bay deck, a snapped catapult cable, and watching a man jump off the flight deck.  He reported the final claimed stressor - watching a recruit drown during swimming qualifications - in December 2004.  The Board finds this curious, as this stressor, which the Veteran has repeatedly asserted and VA clinicians have determined is the primary military stressor, was not mentioned when first reporting his military stressors.  Interestingly, that stressor was not provided until after the RO's denial in July 2004.  

The Board finds that the Veteran's reports of multiple military stressors causing his PTSD are inconsistent with other evidence of record, which reflects his reports, confirmed by three psychiatrists and a neurologist, that his PTSD was caused by a January 1982 traumatic fire rescue with symptoms beginning after that event.  The Board also finds that the Veteran's statements that his PTSD was caused by the claimed military stressors identified in January and December 2004 are internally inconsistent with his prior statements to VA attributing the cause of his PTSD, beginning in the early 1980s, to his work as a fireman.  These findings support the Board's conclusion that the Veteran is not a credible historian.

Over the course of the next eight years, his account of the claimed military stressors varied significantly.  Meanwhile, VA medical evidence reflects that he no longer attributed his PTSD to his reported traumatic experiences as a firefighter, which included his fear of being burned alive in January 1982, shielding a mother from seeing her child choke to death on her own blood as he held her, and discovering that the skin was hanging from another child's face as he attempted to resuscitate her.  

Considering a claimed plane crash, for example, the Board finds that the Veteran has readily changed his story in the pursuit of VA monetary benefits, and his reports of a traumatic plane crash are internally inconsistent.  In January 2004, he described a plane crash on the USS Midway.  In April 2005, he again described a plane crash on the USS Midway.  During a May 2005 VA biopsychosocial assessment, he described a crash landing, the plane blowing up, and witnessing the pilot burn in the chair.  Then, in October 2006, the Veteran stated that the plane crash that he described in his first letter happened on the USS Hancock in fall 1966.  In August 2007, he testified under oath about a November or December 1966 plane crash on the USS Midway that involved a fire and the pilot dying in his seat.  He did not mention the USS Hancock during the hearing except to indicate that he was a storekeeper onboard each ship he served.  In February 2008, he stated that he never said anything about the pilot who crashed in 1966 on the USS Hancock being burned, but he was found dead strapped into his seat.  

Then, in December 2008, a December 1966 deck log from the USS Hancock described a plane crash that resulted in a back sprain for the pilot, which was treated with analgesics.

Regarding the verified December 1966 plane crash on the USS Hancock, the Board finds that the deck log does not reflect what the Veteran has described witnessing.  Whether it was on the USS Midway or USS Hancock, prior to April 2009 when he clarified that there were two crashes, he had described one plane crash.  In any event, he generally described a crash landing that may or may not have involved a fire and/or the plane blowing up, and he did describe witnessing or having knowledge that the pilot died while still strapped in his seat.  The Board notes that during the hearing the Veteran testified under oath that the plane crash was also a military stressor, in addition to his two primary stressors of the drowning and the sailor jumping off the Midway.  He recalled a plane crash on the flight deck that included a fire and the pilot dying in his seat.  The Board finds that he was likely referring to the USS Hancock because he recalled that the crash happened around Christmas of 1966, in November or December.  As reflected by his service personnel records, the Veteran was onboard the USS Hancock in December 1966.  In summary, he has described witnessing a plane crash on a flight deck that included a fire and the death of the pilot; he testified to these facts under oath.  However, the deck log verifying the December 1966 crash on the USS Hancock does not describe a fire and reflects that the crash resulted in an apparently minor injury to the pilot.  Thus, the Veteran's claimed military stressor involving a plane crash on the USS Hancock is not corroborated because his recollection of the claimed stressor is inconsistent with the event that is documented in the deck log.

The Board considered the argument raised by the Veteran's former representative that the Veteran's perception of the plane crash was sufficient to support a diagnosis of PTSD.  The Board rejects this argument.  The Veteran first mentioned a plane crash on the USS Hancock in 2006 not in a clinical setting, but in support of his claim for VA monetary benefits after his claim had been denied in two separate rating decisions and after he had already begun to change his story about the cause of his PTSD and the onset of his symptoms.  In addition, in his August 2012 sworn affidavit, the Veteran alleged that the plane "careening down the runway with sparks flying everywhere" on the USS Hancock was coming toward him.  Plainly, as the Veteran is now suggesting that he was in danger during the plane crash, he has changed his story again.  Thus, the Board concludes that the Veteran's account of a plane crash on the USS Hancock is inconsistent with the event as documented in the deck log and internally inconsistent among his various reports of the incident, including during the Board hearing.  Again, the Board finds that the Veteran is not a credible historian.

In summary, contrary to the assertion by the parties to the JMR that the Veteran had consistently suggested the 1966 plane crash as a "potential stressor before and after" the October 2010 VA examination, the Board finds that his account of a 1966 plane crash on the USS Hancock was anything but consistent.  He never mentioned the attack to private psychiatrists before his VA PTSD claim was received, his statement that PTSD ruined his whole life for 43 years was inconsistent with several prior statements he made denying psychiatric symptoms or problems prior to 1982, his reports to VA regarding the event were internally inconsistent, and he denied that a 1966 plane crash on the USS Hancock was traumatic for him or that it led to symptoms of recurrence or PTSD.  Therefore, while the February 2009 VA examiner attributed the Veteran's PTSD generally to "multiple" military stressors, the Board finds that the opinion is entitled to no probative value.  Specifically, it 
did not identify a specific stressor in rendering the diagnosis, and included consideration of unverified stressors, including the Midway plane crash, which the Veteran admits he lied about witnessing.  Thus, because the opinion did not link the Veteran's PTSD to the specific incident on the Hancock that was verified, and was based on at least one stressor which the Veteran did not actually experience, the opinion holds no probative value in linking the Veteran's PTSD to service.  See Coburn 19 Vet. App. at 432.  Consequently, the February 2009 VA medical opinion cannot support the claim for service connection for PTSD.
  
Returning to his account of a plane crash, in April 2009, the Veteran clarified that there were actually two plane crashes: a serious crash on the flight deck of the Midway in 1965 where the pilot burned and died, and a crash on the flight deck of the Hancock that damaged the plane but the pilot was okay.  In May 2009, the Veteran's former representative presented evidence of a USS Midway pilot killed in action in June 1965 on the coast of Vietnam, and in September 2009 the Veteran claimed this exact event, including the name of the pilot and the exact date of the crash, as one of his military stressors.  He signed the form certifying that the foregoing statement was true and correct to the best of his knowledge and belief.  However, because the Veteran consistently reported that he observed one or more plane crashes occur on the flight deck of the aircraft carrier, but later stated that he witnessed a pilot crash and burn on the coast of Vietnam, the Board finds again that the Veteran is not a credible historian.  He clearly changed his account regarding the details of this plane crash after his former representative provided information about a veteran killed in action that he obtained from www.facesfromthewall.com.

Furthermore, approximately three years later in August 2012 and more than eight years after first claiming a plane crash on the USS Midway as a military stressor, in a sworn affidavit, the Veteran admitted that his account of witnessing a plane crash on the USS Midway was not true.

The Board has considered the Veteran's assertion that the reason he was untruthful about the claimed Midway plane crash was because he tried to talk about other traumatic military experiences and file a claim for service connection for PTSD as early as the 1960s, but "nobody would help" him with his claim.  However, after reviewing the record, the Board finds that the lay and medical evidence contradicts or does not support his excuse for being untruthful to VA regarding this claimed military stressor.  The record reflects that he filed his first claim for VA benefits, education assistance, in May 1967 shortly after separation from service.  In February 1969 and September 1970, he submitted VA forms to request changes to his training programs.  These documents show that the Veteran knew that VA resources were available to him, even after being academically discharged, and that he needed to complete and submit VA forms to apply for VA benefits.

His assertion that he tried to talk about traumatic military experiences, but no one would listen, is also unsupported by private and VA medical evidence.  After the January 1982 traumatic rescue, the Veteran interacted with many psychiatrists and the neurologist, who all were in a position to help him or refer him to VA for services; he never mentioned his military experiences.  He presented to the Providence VAMC in October 1986 and was admitted for detox for three days; again, he did not mention military experiences.  The detail in these medical records reflects that many medical professionals have listened to the Veteran and helped based on the nature of his requests for help on each occasion.  

Here, the cited evidence is relevant to the issue of the claimed military stressors and a desire to file a claim for VA benefits because it shows that the Veteran interacted with VA benefits administrators, private psychiatrists, and VA medical personnel, but none of these records reflect a report of military stressors, a report of PTSD symptoms, or intention to claim VA benefits.  See Kahana v. Shinseki, 24 Vet. App. 428, 438-41 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as factfinder, to draw a reasonable inference).  As such, the Board finds it difficult to believe that the Veteran previously tried to get medical help for PTSD due to military stressors or to file a claim for VA monetary benefits.  None of the many medical providers with whom he interacted over the years documented complaints of any traumatic military events or a desire to claim VA disability benefits.  Therefore, the Board is not persuaded by the Veteran's explanation for being untruthful for more than eight years about witnessing a fatal plane crash on the USS Midway.

On the contrary, the Board finds that the Veteran has gravely impeached his credibility.  The record demonstrates that the Veteran claimed a military stressor involving a plane crash on the USS Midway since 2004, and now in 2012 he admitted in a sworn statement, which was presented to the Board by his attorney, that his previous reports about witnessing such a crash were not true.  His statements in this regard are inconsistent, and the Veteran and his attorney have acknowledged the Veteran's untruthfulness.  Accordingly, the Board finds that the Veteran's word cannot be trusted.  Indeed, his actions raise a question of fraud.  See 38 C.F.R. § 3.901 ("Fraud" is defined as "an act committed when a person knowingly makes or causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits under any of the laws administered by the Department of Veterans Affairs.");  see also 38 C.F.R. § 3.1(aa)(2)(defining "fraud" as "an intentional misrepresentation of fact, or the intentional failure to disclose pertinent facts, for the purpose of obtaining or retaining . . . eligibility for [VA] benefits, with knowledge that the misrepresentation or failure to disclose may result in the erroneous award or retention of such benefits.").
 
The Board also concludes that the Veteran's attempt, for years, to deceive VA with his untruthful statements about witnessing a crash on the USS Midway clearly reflects his desire at any cost to obtain VA benefits, to include providing known false information to do so.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

Regarding the incident whereby a drill instructor forbade the Veteran or any of the other recruits present for a 1965 swimming qualification from helping a recruit drowning in a pool before them (at one point noted by the Veteran as murder), the Board reiterates that credible supporting evidence is required to support this claimed stressor.  38 C.F.R. § 3.304(f).  This claimed stressor was not verified by the service department, and the Veteran has not provided other credible evidence to corroborate his account of this event.  Instead, he has provided only his own testimony.  As explained above, the Veteran is not a credible historian.  He has provided inconsistent statements and outright false statements regarding his other claimed military stressors in pursuit of seeking monetary benefits, and such renders any stressor statement by the Veteran suspect.  As there is no corroborating evidence of this stressor and the Veteran is not a credible historian, any diagnosis of PTSD based upon this stressor has no probative value.  Therefore, to the extent that the October 2010 VA examiner, and the other clinicians, attributed the Veteran's PTSD to the alleged drowning of the recruit, the Board finds that stressor is unsupported by credible supporting evidence and cannot support a diagnosis of PTSD for purposes of establishing service connection.      

The Board also considered the Veteran's narrative, documented in his VA treatment records, that he became a firefighter and developed a need to "rescue" people because he could not stand by again while another person died.  However, the Board finds that this suggestion is self-serving, disingenuous, and contradicted by his prior statements.  Notably, at the time that he sought help for flashbacks and other PTSD symptoms claimed as due to the January 1982 traumatic fire rescue, he disclosed that he came from a family of police officers and firefighters, and he told Dr. Ross that his pattern of rescues in the line of work began shortly after he joined the force and that he had been trying to uphold a reputation to a certain extent by continuing them.  He stated that his friends in the department warned him that he was too careless of his personal safety.  The Veteran did not report that he previously stood by watching another man drown, express guilt about such alleged inaction, or describe a psychological need to rescue others generally.  

Regarding the sailors who allegedly attempted suicide by jumping off the USS Midway, the Board again finds that the Veteran's statements about these claimed events are inconsistent with other evidence of record and internally inconsistent among his various statements.  Again, the Veteran first asserted in January 2004 that he watched a man jump off a flight deck.  In May 2005 he alleged the man jumped off the flight deck and was attacked by sharks, but ultimately pulled out of the water and survived.  In February 2008, three years later, he stated the man jumped into shark infested waters but was not attacked by sharks. Later, he claimed that there were two jumpers, stating that the man who jumped in June or July 1965 was never found, and the man who jumped in August 1965 was found and survived.  During the February 2009 VA examination, the examiner noted the various statements by the Veteran and D. H. regarding one or two shipmates who jumped, among other claimed stressors.  The examiner opined that the Veteran's PTSD was related to "numerous traumatic events in the military," but did not specify which events.  During the October 2010 examination, the Veteran reported "troubling" military experiences, including a jumper and two plane crashes, but stated that these events were not traumatic for him and did not lead to symptoms of recurrence or PTSD as did the claimed drowning incident.  In summary, the Veteran's account of a man jumping from the ship is inconsistent, including the claimed effect that it had on him.  He claimed it as a traumatic military event, and more recently stated that the event was not traumatic for him.  Therefore, he has proved again to be an unreliable historian.  Moreover, given his inconsistent statements, and the fact that the initial lay statement by D. H. was only amended after the Veteran reported that there were actually 2 people who jumped, the Board finds such does not constitute credible supporting evidence.  Indeed, the fact that ship histories were able to locate a sailor who fell off the elevator into the water suggests that a suicide and a suicide attempt would have been reported in the ships logs. 

The above discussion outlines the extent to which the Veteran's reports of the cause of his PTSD and the onset of his symptoms are inconsistent and, therefore, not credible.  Still, the Board is directed by the Court's order granting the parties' joint motion for remand to provide adequate reasons and bases regarding some specific conclusions that the Board made in the prior, vacated decision.

The Board is requested to reconsider whether the 1966 plane crash was a stressor with regard to the Veteran's diagnosed PTSD, particularly because the February 2009 VA examiner found that the stressor information, including the 1966 plane crash, was related to the Veteran's PTSD.  The parties also noted that although the Veteran reported during the October 2010 VA examination that the 1966 plane crash was not a traumatic event in service, he "consistently suggested this as a potential stressor before and after" that examination.

While the December 1966 plane crash on the USS Hancock was partially verified to the extent that one occurred and the pilot received minor injuries, the Veteran's contention that this event was a traumatic event that caused his PTSD is rejected because the Board finds that he is not a credible historian.  Specifically, he did not mention a plane crash on the USS Hancock until October 2006, more than three years after his original claim for service connection was denied.  When he did describe the Hancock crash, the details he provided, which identified a fire and death of the pilot, were inconsistent with and unsupported by the deck log describing the incident.  At no time has a psychologist or psychiatrist linked the Veteran's PTSD to the actual plane crash that occurred on the Hancock wherein the pilot survived with only a minor injury, rather than the Veteran's recitation of that event which included fire and the death of the pilot.  Indeed, the specific stressor identified as the basis for the diagnosis of PTSD due to military service is the drowning incident, which as discussed in great detail above has not been supported by credible evidence.

The Board is also asked to consider the October 2010 VA examiner's conclusion that the Veteran's PTSD symptoms were a result of both his work as a firefighter and his military service, including witnessing the drowning of a fellow soldier, and to provide more adequate reasons or bases for finding that the claimed in-service drowning was not credible.

Again, the Board has explained in great detail above the reasons and bases for concluding that the Veteran is not a credible historian.  The Veteran has provided inconsistent statements regarding the cause and onset of his PTSD, including in various sworn statements and in testimony given under oath.  Moreover, the opinions provided by the VA examiners and solicited from his treating social worker, psychologist, and psychiatrist were each premised on the history reported by the Veteran.  See Black v. Brown, 5 Vet. App. 177 (1993) (Board is not bound to accept medical opinions based on history supplied by veteran, where history is unsupported or based on inaccurate factual premises).  

In light of the foregoing evidence, the Board must conclude that although PTSD has been diagnosed by medical professionals during the course of the claim, such diagnosis has not been premised upon a corroborated or credible stressor.  Simply stated, combat has not been established; the Veteran's reported in-service stressful experiences have not been corroborated by competent or credible evidence; and the plane crash on the USS Hancock, as verified and not as reported by the Veteran, has not been identified as the cause of his PTSD.  For these reasons, the February 2009 and October 2010 diagnoses of PTSD and attributions to "reports of numerous traumatic events in the military" and the drowning incident, respectively, by VA examiners, and the subsequent VA opinions solicited by the Veteran and his attorney are not persuasive because they were based on a history provided by the Veteran, whom the Board does not find credible, or based on stressful military experiences that have not been verified.  Indeed, these most recent reports merely mention the crash on the USS Hancock but do not reflect a statement that the Veteran's PTSD is due to the verified version of the crash, rather than the Veteran's prior assertions of the stressor as involving the death of the pilot.  Additionally, these reports also consider other unverified stressors such as the drowning as the basis for PTSD.  

There is no diagnosis of PTSD in the record specifically attributing his PTSD to the crash on the Hancock without regard to his claimed drowning stressor or other stressors.  The VA examination in October 2010 addressing that question noted the Veteran indicating that Hancock stressor was not a problem.  The Veteran's current attempts to suggest such stressor actually is a concern and always has been, is being made for the sole purpose of monetary gain.  In this regard, the psychologist who provided the August 2012 statement noted that the plane crash on the Hancock was not specifically discussed with her during the course of his treatment with her from 2006 to 2008.  The Veteran's assertion that such stressor, after having been partially verified, is now a cause of his PTSD is simply not credible.  See Caluza, supra.

As the Veteran is not a credible historian, and the diagnoses of PTSD in the record are based on uncorroborated military stressors or nonmilitary stressors, with the only actual event confirmed in the record (the crash on the USS Hancock without the death of the pilot) not being specifically identified by the clinicians as the cause of his PTSD, the preponderance of the evidence is against the claim and service connection for PTSD is denied. 

The Board also considered whether consideration of service connection for major depressive disorder is warranted because such disorder is shown by the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (describing the scope of a PTSD claim).  However, this case is distinguishable from Clemons.  Specifically, in this case, the Veteran was diagnosed with PTSD at the time of his claim, and had been in receipt of benefits for this disorder from his prior employer.  Moreover, he had been working as a veterans advocate at the time he filed his claim.  Further, the medical evidence of record since that time establishes diagnoses of PTSD.  The claim in Clemons was denied by VA because that veteran had claimed PTSD, but was not diagnosed with the disorder.  Rather, that veteran suffered from a different psychiatric disability.  The Court stated that "multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims."  23 Vet. App. at 4.  The Court reasoned that a "claimant's intent in filing a claim is paramount to construing the breadth of the claim" and that the Board must ascertain the appellant's intent "based on the reasonable expectations of the nonexpert, self-represented claimant and the evidence developed in processing [the] claim."  Id. at 5.  The Court further noted that when determining the scope of a mental disability claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id.  In this case, the claim was filed for a condition that the Veteran had been diagnosed with, and his lay report of his condition was confirmed by the medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis).  Thus, the facts of this case are distinguishable from Clemons and the claim should be considered as encompassing only PTSD.

In any event, even assuming Clemons is applicable here, the Board notes that the Veteran's service treatment records contained no complaints, findings, or reference to any psychiatric disorder.  Post-service private and VA treatment records, do not reflect any psychiatric problems until he sought help in the 1980s for problems related to his job as a firefighter.  In multiple private and VA inpatient detoxification treatment records prior to that, he repeatedly denied any prior psychiatric history or problems.  Consistent with those statements, when he did seek help from Dr. Ross in March 1987, he said that his life had been "messed up of the last several years."  Thus, the evidence does not reflect that the Veteran was diagnosed with a psychiatric disorder in service or for years thereafter.  Moreover, the February 2009 VA examiner opined that the Veteran's major depressive disorder was secondary to and related to his PTSD.  As service connection for PTSD is being denied, it follows that secondary service connection for a disorder linked thereto is not warranted.  38 C.F.R. § 3.310.  Accordingly, no further action pursuant to Clemons is warranted. 

In addition to the medical evidence, the Board has considered the Veteran's, his former representative's, and his attorney's contentions that the Veteran's PTSD was caused by events in service, but finds that service connection for PTSD must be denied because there is no competent and credible evidence that the Veteran's PTSD is related to any corroborated in-service stressor.  Therefore, the claim for service connection for PTSD must be denied.  Hickson, 12 Vet. App. at 253; Pond, 12 Vet. App. at 346.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As a final matter, the Board will leave to the discretion of the RO at this time whether any action pursuant to 38 C.F.R. § 3.901 is warranted in light of the Veteran's providing false information during the course of claim regarding his witnessing of the crash on the USS Midway.



ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


